Citation Nr: 0119115	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  00-18 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
multiple sclerosis.  

2.  Service connection for Guillain-Barre syndrome.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The appellant was a member of the Naval Reserve between 
January 1962 and December 1964.  The service department has 
certified that he had no service other than unspecified dates 
of training duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the appellant's claims 
seeking service connection for multiple sclerosis and 
Guillain-Barre syndrome.  

In May 1996, the appellant filed a claim of entitlement to 
compensation under the provisions of title 38, United States 
Code, Section 1151, for residuals of bedsores.  It does not 
appear that this claim has been adjudicated by the agency of 
original jurisdiction, and this claim is referred to the RO 
for appropriate action.  


REMAND

In October 1984, the RO denied a claim of entitlement to 
service connection for multiple sclerosis.  The appellant 
appealed, and in November 1985, the Board denied the claim.  
The Board's decision was final.  See 38 U.S.C.A. § 7104(b).  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108.  

The appellant subsequently filed to reopen his claim for 
multiple sclerosis on several occasions, and in each case the 
RO denied the claim, to include denial in a May 1997 
decision.  There was no appeal, and this decision became 
final.  See 38 U.S.C.A. § 7105(c).  In November 1999, the 
appellant again filed to reopen the claim.  He also filed a 
claim for service connection for Guillain-Barre syndrome.  In 
May 2000, the RO determined that new and material evidence 
had not been submitted to reopen the claim for multiple 
sclerosis.  At that time, the RO also denied the claim for 
Guillain-Barre syndrome as not well grounded.  The appellant 
has appealed.  

With regard to the claim for Guillain-Barre syndrome, the 
Board notes that there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

With regard to both claims on appeal, the Board notes that in 
October 2000, the Board received medical records from the 
appellant which show that he received treatment at the 
Cleveland Clinic Florida (CCF) for neurological symptoms.  
These records were received within 90 days of certification 
of appeal, were not previously of record, and were received 
subsequent to the issuance of the August 2000 statement of 
the case.  However, the appellant did not submit a written 
waiver of initial RO consideration of the new evidence, and 
his representative has requested a remand in order for the RO 
to consider this evidence.  See 38 C.F.R. § 20.1304(a), (c) 
(2000).  Given the foregoing, and as it appears that the 
evidence received in October 2000 may be pertinent to the 
issues in appellate status, the Board is required to take 
action pursuant to 38 C.F.R. § 20.1304(c) to ensure 
preliminary consideration by the RO.  

A review of the claims file shows that the appellant is 
receiving disability benefits from the Social Security 
Administration (SSA).  However, the SSA's records are not 
currently contained in the claims file.  On remand, the RO 
should attempt to obtain the SSA's records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

With regard to the claim for multiple sclerosis, the 
appellant argues this disease was incurred aboard ship in 
March 1964, at which time he collapsed and hurt his ankle.  A 
service medical record, dated in March 1964, shows that the 
appellant sought treatment aboard the U.S.S. Bristol for 
ankle symptoms after he turned his ankle while walking on the 
main deck of his ship.  An X-ray was negative.  The 
impression was strained ligaments.  

In support of his claim, the appellant has submitted an 
undated letter from a private physician identified as "James 
J. Clark, M.D.," received in October 1999.  Dr. Clark states 
that he was the hospitalman who treated the appellant for his 
ankle injury in 1964.  He states that after checking his 
diary from 1964, he treated the appellant for both a turned 
ankle and "numbness from the waist down.  Dr. Clark reported 
that he was currently a neurologist at "Macon General 
Hospital" in Macon, Georgia.  Dr. Clark further states:

I requested a neurological workup of the 
patient as I suspected Guillain Barr's 
Syndrome [sic] or MS because his leg 
collapsed and he turned his ankle.  I was 
ordered by Dr. Jeffrey Hoffman not to put 
this in the medical report.  I reported 
this incident to the Captain of the 
Bristol and he assured me he would make a 
notation of this in the ship's log.  The 
following day the Captain informed me 
that a notation was made.  [The 
appellant] should have been tested, 
treated, diagnosed and discharged the 
first week of April 1964.  

The Board notes that Dr. Clark's statements are significantly 
at odds with the March 1964 service medical record, which 
indicates that the appellant sustained an ankle injury while 
walking on the deck of his ship, and which does not contain 
any reference to a complaint of numbness or weakness of the 
legs, or other neurological symptoms.  Of particular note, 
Dr. Clark states that the ship's doctor ordered him to omit 
references to neurological symptoms from the service medical 
record.  Dr. Clark's letter is unaccompanied by additional 
indicia of reliability, such a photocopy of the pages from 
his diary which he used to arrive at his conclusions.  In 
addition, his letter is written on a plain white piece of 
paper, without the Macon General Hospital letterhead.  Dr. 
Clark did not provide a business or home address, or a phone 
number.  On remand, given the current state of the evidence 
and the nature of Dr. Clark's assertions, the RO should 
contact Dr. Clark at the Macon County General Hospital and 
request that he provide further documentation, as outlined 
below.  

In addition, as previously stated, in Dr. Clark's letter, he 
stated that he was ordered by "Dr. Jeffrey Hoffman" 
(apparently a Navy doctor) not to make reference to any 
neurological symptoms in the March 1964 service medical 
record.  Dr. Clark states that he reported this incident to 
the Captain of the Bristol, and that he was assured that a 
notation of this incident would be placed in the ship's log.  
He further stated that the following day he was informed by 
the Captain that a notation of this incident had been made in 
the ship's log.  On remand the RO should attempt to obtain 
the ship's log from the U.S.S. Bristol for the week following 
the appellant's treatment of an ankle injury on March 31, 
1964.  

A review of the claims file shows that the appellant reported 
that he was first diagnosed with multiple sclerosis at the 
Lydia Hall Hospital in 1971, and that he received treatment 
for multiple sclerosis from a physician identified as "Labe 
Scheinberg."  See appellant's claim received in June 1984; 
October 1983 report from the Hospital at the Albert Einstein 
College of Medicine.  However, neither reports from Lydia 
Hall Hospital, nor Dr. Scheinberg's records, are currently 
associated with the claims file.  On remand, an attempt 
should be made to obtain these records.  

Finally, the appellant's representative has argued that 
additional development is required to determine the 
appellant's exact nature and dates of service.  Responses 
from the National Personnel Records Center (NPRC), dated in 
August 1984 and August 1993, show that the NPRC determined 
that the appellant had ACDUTRA only.  However, the 
appellant's representative argues that the appellant is shown 
to have been treated for ankle symptoms aboard the U.S.S. 
Bristol in March 1964 while the Bristol was in Guantanamo 
Bay, and that this raises the possibility that he served on 
active duty.  But see service medical record dated March 13, 
1964, noting appellant was physically qualified for 14 days 
training duty.  If the appellant is shown to have active duty 
service, he is eligible to receive the benefit of the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 
pertaining to multiple sclerosis.  Under the circumstances, 
the RO should contact the NPRC and request that they provide 
the appellant's discharge (DD Form 214) and service records 
in order to document the appellant's character, type and 
dates of service.  All dates of active duty for training 
should be specified.

Accordingly, this case is REMANDED for the following action: 

1.  The RO should contact the appellant 
to ascertain if there are any additional 
treatment reports, VA or otherwise, 
relating to evaluation or treatment for 
multiple sclerosis or Guillain-Barre 
syndrome, to include treatment from Dr. 
Labe Scheinberg and the Lydia Hall 
Hospital.  Any medical records that are 
obtained and that are not already on file 
should be associated with the claims 
folder.  38 C.F.R. § 3.159 (2000).  

2.  The RO should contact the Social 
Security Administration in order to 
obtain the records concerning the 
appellant's claim for disability benefits 
with that agency and to associate them 
with the claims file.

3.  The RO should request a copy of the 
ship's log from the U.S.S. Bristol 
covering the period from late March  to 
early April of 1964, from the Navy 
History Center, Operational Archives 
Branch, Washington Navy Yard, 901 M 
Street, S.E., Washington D.C.  20374-
5060.  

4.  The RO should contact the NPRC and 
request that they provide a copy of the 
appellant's discharge, and his service 
records.  The NPRC should also be asked 
to verify all dates of active duty for 
training.

5.  The RO should contact Dr. Clark at 
the Macon County General Hospital, Macon, 
Georgia, and request that he supplement 
his opinion.  In particular, the RO 
should request that he provide a 
photocopy of the diary entry he used as a 
basis for his opinion.  

6.  After completion of the foregoing 
development, the RO should review the 
appellant's claims and determine whether 
the benefit sought can be granted, 
specifically considering the recent 
legislative changes as contained in the 
Veterans Claims Assistance Act of 2000, 
and the RO should ensure that its efforts 
conform to all relevant provisions of the 
Act.  If either decision remains adverse 
to the appellant, he should be furnished 
a supplemental statement of the case 
setting forth a summary of the evidence, 
including the evidence recently received 
by the Board in October 2000 without a 
waiver of RO review, a citation to and 
discussion of all applicable laws and 
regulations, and a detailed analysis of 
the reasons for the decision, The veteran 
should then be furnished a supplemental 
statement of the case setting forth a 
summary of the evidence.  After affording  
the appellant a reasonable opportunity to 
respond, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




